— Judgment unanimously modi*998fled on the law and as modified affirmed and matter remitted to Erie County Court for further proceedings in accordance with the following memorandum: The trial court properly determined the amount of restitution to be paid by defendant, and a hearing on that issue was unnecessary (see, People v Turco, 130 AD2d 785, 786, lv denied 70 NY2d 755). The People concede, however, that the court failed to fix the time and manner of payment of restitution and, accordingly, we modify the judgment to vacate the sentence of restitution, and the matter is remitted to the sentencing court for its determination of the manner and time for payment of restitution (see, Penal Law § 65.10 [2] [g]; People v Fuller, 57 NY2d 152; People v Welsher, 154 AD2d 915).
Defendant’s claim that his sentence of imprisonment was harsh and excessive is without merit. He was sentenced as a second felony offender to the minimum indeterminate term of imprisonment mandated by law (see, Penal Law § 70.06 [3] [e]; [4]). (Appeal from judgment of Erie County Court, D’Amico, J. —attempted burglary, third degree.) Present — Callahan, J. P., Denman, Pine, Balio and Davis, JJ.